Rhodes, J., delivered the opinion of the Court:
The plaintiff claims title to the premises under a patent issued by the United States to Frisbie and others, by virtue of the Act of Congress of March 3, 1863, granting the right of pre-emption, etc., to the purchasers of the Suscol rancho. (12 U. S. Stats. 808.) The Act provides that, after the public surveys have been extended over .the rancho, the bona fide purchasers from M. G. Vallejo, or his assigns, may enter the lands which they had purchased and reduced to possession, when the claim of Vallejo to the rancho was rejected by the Supreme Court of the United States; that joint entries may be made by co-terminous purchasers, so as to enable them to adjust their boundaries; that the claims of such purchasers should be presented to the Register and Receiver within a specified time, together with the proof of such purchase, settlement and possession; that the case of each claimant should be “adjudged by the Register and-Receiver,” under instructions from the Commissioner of *83the General Land Office, and that their adjudication, together with the proof, should be transmitted to the Commissioner for final confirmation. The patent, although not expressly provided for in the Act, issues in pursuance of the entry, as the usual and, perhaps, necessary mode, in the absence of any other provision, for the transmission of the legal title to the purchaser. The patent grants certain tracts of land to the patentees “according to their respective interests therein, as purchasers from Vallejo or his assigns and it was stipulated that the premises in suit were a part of such tracts, and had been conveyed by Vallejo to Frisbie before the claim of Vallejo was rejected. The patent is the record of the Government that the land was subject to entry by the patentees under the Act of Congress, and was entered by them in conformity to law; and is conclusive evidence of the regularity, as well as the validity, of the action of the officers in passing upon and finally confirming their claim as purchasers from Vallejo or his assigns. (Doll v. Meador, 16 Cal. 324; People v. Stratton, 25 Cal. 251; Page v. Hobbs, 27 Cal. 483; Carder v. Baxter, 28 Cal. 100; Hagar v. Lucas, 29 Cal. 312.)
This rule is of course subject to the qualification expressed in Patterson v. Winn (11 Wheat. 380), that, if the patent be void upon its face, or were issued without authority, or were prohibited by law, or if the Government, in whose name the patent issued, had no title, it may be attacked collaterally.
The defendant does not connect himself in any manner with the source of title; and, under the rule stated, he is not permitted to inquire whether Frisbie was a purchaser from Vallejo or his assigns; whether, at the time of the rejection of the claim of Vallejo, Frisbie filled the requirements of the Act, so as to be entitled to present his claim and have it passed upon by the Register and Receiver, and the Commissioner of the General Land Office; or, generally, whether those officers correctly confirmed his claim.
It is contended that the premises were not subject to private entry, because they were within the limits of the City of Vallejo. The third section of the Act provides that “Muni*84cipal claims within the limits of the said ‘Suscol Ranch’ may be entered under the terms, limitations and conditions of the Town Site Act of the 23d of May, 1844;” but it does not appear that the city has presented her claim according to the Act, or has entered the land; nor does the Act prohibit a purchaser of land, within the city, from presenting his claim for, and entering such land.
It is also contended, that the premises in controversy are included within the tracts of land which were reserved from the operations of the Act. The proviso to the fifth section is as follows : “ Provided, that no entry shall be made of lands reserved and occupied for military, naval, or other public uses, or which may be designated for such purposes by the President * *.”This point may be disposed of without considering the position of the plaintiff, that the action of the officers of the Government, is a conclusive determination, that the premises in suit are not included among the lands mentioned in the proviso. The lands mentioned in the proviso are of two classes: First—Lands, reserved and occupied for public uses—that is, lands which had been reserved, and were then occupied for public purposes; and, Second— Lands which might thereafter be reserved for such purposes. Had the intention been to exclude from the operation of the Act all lands theretofore reserved for public use, it would be immaterial whether they were occupied or not, and no mention would have been made of that circumstance. If the intention was to retain the right to make further reservations, in addition to such as were then occupied for public purposes, the language is appropriate to express that idea, and, in our opinion, there is no room for doubt that the lands referred to by the language, “or which may be designated for such purposes by the President,” were lands that might thereafter be designated for public purposes by the President.
Judgment affirmed.